         Case 2:16-cr-00094-wks Document 564 Filed 06/26/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :              No. 2:16-CR-94
                                              :
BRIAN FOLKS                                   :

          DEFENDANT’S SUPPLEMENTAL SUBMISSION FOLLOWING THE
                  HEARING ON OBJECTIONS TO THE PSR

       Defendant Brian Folks submits this supplemental memorandum on the issue of

Katelynn’s age. Currently, the Presentence Investigation Report (“PSR”) assigns a two-level

enhancement to Count Group 2, in connection with Count Ten, the sex trafficking of Katelynn.

See PSR ¶ 124. As the defense indicated at the June 18, 2020 hearing on PSR objections, this

memorandum outlines the evidence related to Katelynn’s age at the time of this offense. She

was not a minor.

       Katelynn’s birthday is March 11, 1995. See Tr., Trial Day Six, Vol. I at 35 (May 1,

2019). She testified that she met Mr. Folks in the spring, and according to her recollection, it

was spring of 2012. See id. at 37. Aside from her testimony, the evidence in this case is that she

met Mr. Folks in the spring of 2013.

       Katelynn says that at the time that she met Mr. Folks, she also met Nikki. See Tr., Trial

Day Six, Vol. 1 at 40. Nikki is one of the fake names that Jasmine used when working as a

prostitute. See Tr., Trial Day Six, Vol. II at 67 (May 1, 2019). According to Jasmine, she first

started working with Mr. Folks after the birth of her son in October 2012; she testified that her

son was a “couple of months” old. Tr., Trial Day Six, Vol. II at 61-62. The Government did not

question Jasmine’s recollection on this timing.
         Case 2:16-cr-00094-wks Document 564 Filed 06/26/20 Page 2 of 4




       Katelynn testified that Nikki “pretty much taught me everything.” Tr., Trial Day Six,

Vol. 1 at 40-41. Katelynn’s recollection is that she worked with Mr. Folks “for a couple of

months” and that it ended in the summer or fall of 2012. Tr., Trial Day Six, Vol. 1 at 67.

According to Katelynn’s testimony, she left before Jasmine ever started working with Mr. Folks.

That is contrary to the evidence.

       In attempting to clarify the timing of when Katelynn met Mr. Folks, on cross-

examination, defense counsel showed Katelynn a photograph taken when she worked with Mr.

Folks. See Tr., Trial Day Six, Vol. II at 14-18; Def. Ex. 078-1. She admitted that she was in the

photograph, with another woman named Nita. When asked about the date of the photograph,

which shows that it was taken in July 2013, Katelynn’s response is that she was in New York

City and that she worked with Mr. Folks in 2012 when she was 17. See Tr., Trial Day Six, Vol.

II at 18. Katelynn’s testimony is not supported by any evidence in this case. She was 18 years

old when she worked with Mr. Folks, her testimony notwithstanding.

       Katelynn’s memory cannot be trusted. As well-established at trial, she admitted that she

repeatedly lied while testifying under oath before the grand jury, including, lying about using

drugs before her grand jury appearance. See, e.g., Tr., Trial Day Six, Vol. I at 73-74, 80-83, 85.

She also could not accurately recall her own testimony from the morning. As the transcript

clearly shows, on direct examination, when asked about Mr. Folks and guns, Katelynn testified

that Mr. Folks “would keep the clip in the center console and the gun in the trunk.” Tr., Trial

Day Six, Vol. 1 at 60. The prosecutor reviewed this with her.

       Q.   Which part would be in the trunk?
       A.   The gun.
       Q.   And which part would be in the glove box?
       A.   The clip.
       Q.   Okay. Do you remember talking about this before?
       A.   Yes.



                                                 2
         Case 2:16-cr-00094-wks Document 564 Filed 06/26/20 Page 3 of 4




       Q. Did you tell me it was the other way around?
       ...
       A. I don’t remember.


Tr., Trial Day Six, Vol. I at 61. On cross-examination, when confronted with her earlier

testimony about the gun in the trunk and the clip in the console, Katelynn insisted that “I’m

pretty sure I said different.” Tr., Trial Day Six, Vol. II at 19-20. Katelynn’s testimony is

unreliable, and her insistence that she worked for Mr. Folks in 2012, when she was 17, is not

corroborated by any other evidence.

       Accordingly, the two-level enhancement for use of a minor with respect to Count 10

should not apply in this case.



Dated at Burlington and Middlebury, Vermont this 26th day of June, 2020.



  By: __/s/ Mark Kaplan_________                      By: __/s/ Natasha Sen________
      Mark A. Kaplan, Esq.                                Natasha Sen
      KAPLAN & KAPLAN                                     Attorney
      95 St. Paul Street, Suite 405                       P.O. Box 871
      Burlington, Vermont 05402                           Middlebury, Vermont 05753
      (802) 651-0013                                      (802) 825-6385
      Counsel for Brian Folks                             Counsel for Brian Folks


By: __/s/ Michelle Anderson Barth___
       Michelle Anderson Barth
       Law Office of Michelle Anderson Barth
       P.O. Box 4240
       Burlington, Vermont 05406
       (802) 448-2475
       Supplemental Counsel for Brian Folks




                                                 3
         Case 2:16-cr-00094-wks Document 564 Filed 06/26/20 Page 4 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF VERMONT


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :              No. 2:16-CR-94
                                            :
BRIAN FOLKS                                 :


                               CERTIFICATE OF SERVICE

       I certify that on the 26th day of June, 2020, I filed Defendant’s Supplemental

Submission Following the Hearing on Objections to the PSR by electronically filing it via the

CM/ECF system, which will provide notice to Assistant U.S. Attorney Bill Darrow via

Bill.Darrow@usdoj.gov and Special Litigation Counsel Matthew Grady via

Matthew.Grady@usdoj.gov.




                                            By: _/s/ Natasha Sen______________
                                                   Natasha Sen
                                                   Attorney
                                                   P.O. Box 871
                                                   Middlebury, Vermont 05753
                                                   (802) 825-6385
